DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a thin film transistor, comprising: an inner layer dielectric layer, on the gate and having a through hole exposing the metal barrier layer; wherein the first gate insulating laver only covers the channel region. Claims 2, 5-6 are also allowed because of their dependency to allowed base claim 1.
With respect to claim 7, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a manufacturing method of the thin film transistor, comprising: wherein the forming a metal barrier laver on the source and drain contact region comprises: depositing a metal film in the source and drain contact region of the active layer; forming photoresist on the metal film, exposing and developing the photoresist to form photoresist with a first pattern, wherein the photoresist with the first pattern includes a photoresist reserved region and a photoresist unreserved region; and etching the metal film with the photoresist with the first pattern as a mask, to remove the metal film of the photoresist unreserved region, and to form the metal barrier layer. Claims 9-14 are also allowed because of their dependency to the allowed base claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818